Exhibit 10.1

 



OCEAN BIO-CHEM, INC.

 

2015 EQUITY COMPENSATION PLAN

 

(as amended on July 6, 2016)

 

The purpose of the Ocean Bio-Chem, Inc. 2015 Equity Compensation Plan (the
“Plan”) is to provide (i) employees of Ocean Bio-Chem, Inc. (the “Company”) and
its subsidiaries, (ii) certain consultants and advisors who perform services for
the Company or its subsidiaries and (iii) non-employee members of the Board of
Directors of the Company with the opportunity to receive grants of incentive
stock options, nonqualified stock options, stock appreciation rights, stock
awards, stock units, and other stock-based awards.

 

The Company believes that the Plan will encourage the participants to contribute
materially to the growth of the Company, thereby benefitting the Company’s
shareholders, and will align the economic interests of the participants with
those of the shareholders. The Plan shall be effective as of the Effective Date.

 

Section 1.           Definitions

The following terms shall have the meanings set forth below for purposes of the
Plan:

(a)           “Board” shall mean the Board of Directors of the Company.

(b)           “Cause” shall mean, except to the extent specified otherwise by
the Committee, a finding by the Committee that the Participant (i) has breached
his or her employment or service contract with the Employer, (ii) has engaged in
disloyalty to the Employer, including, without limitation, fraud, embezzlement,
theft, commission of a felony or proven dishonesty, (iii) has disclosed trade
secrets or confidential information of the Employer to persons not entitled to
receive such information, (iv) has breached any written non-competition,
non-solicitation, invention assignment or confidentiality agreement between the
Participant and the Employer or (v) has engaged in such other behavior
detrimental to the interests of the Employer as the Committee determines.

(c)           Unless otherwise set forth in a Grant Instrument, a “Change of
Control” shall be deemed to have occurred if:

(i)           Any “person” (as such term is used in sections 13(d) and 14(d) of
the Exchange Act) becomes a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing more than 50% of the voting power of the then outstanding
securities of the Company; provided that a Change of Control shall not be deemed
to occur as a result of (a) any transfer of shares by a person who, as of the
Effective Date, owns more than 50% of the voting power of the outstanding
securities of the Company or (b) a transaction in which the Company becomes a
subsidiary of another corporation and in which the shareholders of the Company,
immediately prior to the transaction will immediately after the transaction
beneficially own shares entitling such shareholders to more than 50% of all
votes to which all shareholders of the parent corporation would be entitled in
the election of directors.



 



(ii)          The consummation of (A) a merger or consolidation of the Company
with another corporation where the shareholders of the Company immediately prior
to the merger or consolidation will not, immediately after the merger or
consolidation, beneficially own, in substantially the same proportion as
ownership immediately prior to the merger or consolidation, shares entitling
such shareholders to more than 50% of all votes to which all shareholders of the
surviving corporation would be entitled in the election of directors, or where
the members of the Board, immediately prior to the merger or consolidation,
would not, immediately after the merger or consolidation, constitute a majority
of the board of directors of the surviving corporation, (B) a sale or other
disposition of all or substantially all of the assets of the Company, or (C) a
liquidation or dissolution of the Company.

(iii)         Within any 24-month period beginning on or after the date hereof,
the persons who were directors of the Company immediately before the beginning
of such period (the “Incumbent Directors”) shall cease (for any reason other
than death) to constitute at least a majority of the Board (or the board of
directors of any successor to the Company); provided that any director who was
not a director as of the date hereof shall be deemed to be an Incumbent Director
if such director was elected to the Board by, or on the recommendation of or
with the approval of, at least two-thirds of the directors who then qualified as
Incumbent Directors either actually or by prior operation of the foregoing
unless such election, recommendation or approval was the result of an actual or
threatened election contest.

The Committee may modify the definition of Change of Control for a particular
Grant as the Committee deems appropriate to comply with section 409A of the Code
or otherwise.

(d)          “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.

(e)          “Committee” shall mean the Equity Grant Committee of the Board or
another committee appointed by the Board to administer the Plan. The Committee
shall consist of two or more persons appointed by the Board, all of whom shall
be “outside directors” as defined under section 162(m) of the Code and
“non-employee directors” as defined under Rule 16b-3 promulgated under the
Exchange Act.

2 

 

 

(f)           “Company” shall mean Ocean Bio-Chem, Inc. and shall include its
successors.

(g)          “Company Stock” shall mean the common stock, $0.01 par value, of
the Company.

(h)          “Disability” or “Disabled” shall mean a Participant’s becoming
disabled within the meaning of section 22(e)(3) of the Code, within the meaning
of the Employer’s long-term disability plan, if any, applicable to the
Participant or as otherwise determined by the Committee.

(i)           “Dividend Equivalent” shall mean an amount determined by
multiplying the number of shares of Company Stock subject to a Grant by the
per-share cash dividend paid by the Company on its outstanding Company Stock, or
the per-share fair market value (as determined by the Committee) of any dividend
paid on its outstanding Company Stock in consideration other than cash.

(j)           “Effective Date” shall mean May 29, 2015; provided the
shareholders approve the Plan on such date.

(k)          “Employee” shall mean an employee of the Employer (including an
officer or director who is also an employee), but excluding any person who is
classified by the Employer as a “contractor” or “consultant,” no matter how
characterized by the Internal Revenue Service, other governmental agency or a
court. Any change of characterization of an individual by the Internal Revenue
Service or any court or government agency shall have no effect upon the
classification of an individual as an Employee for purposes of this Plan, unless
the Committee determines otherwise.

(l)           “Employed by, or providing service to, the Employer” shall mean
employment or service as an Employee, Key Advisor or member of the Board (so
that, for purposes of exercising Options and SARs and satisfying conditions with
respect to Stock Awards, Stock Units, and Other Stock-Based Awards, a
Participant shall not be considered to have terminated employment or service
until the Participant ceases to be an Employee, Key Advisor or member of the
Board).

(m)         “Employer” shall mean the Company and each of its subsidiaries.

(n)          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

(o)          “Exercise Price” shall mean the per share price at which shares of
Company Stock may be purchased under an Option, as designated by the Committee.

(p)          “Fair Market Value” shall mean:

If the Company Stock is publicly traded, then the Fair Market Value per share
shall be determined as follows: (A) if the principal trading market for the
Company Stock is a national securities exchange, the closing price during
regular trading hours, as reported by such exchange, on the relevant date or (if
there were no trades on that date) the latest preceding date upon which a sale
was reported, or (B) if the Company Stock is not principally traded on any such
exchange, the last reported sale price of a share of Company Stock during
regular trading hours on the relevant date, as reported by the OTC Bulletin
Board.

(i)           If the Company Stock is not publicly traded or, if publicly
traded, is not subject to reported transactions as set forth above, the Fair
Market Value per share shall be as determined by the Committee through any
reasonable valuation method authorized under the Code.



3 

 

 

(q)          “Grant” shall mean an Option, SAR, Stock Award, Stock Unit, or
Other Stock-Based Award granted under the Plan.

(r)           “Grant Instrument” shall mean the written agreement that sets
forth the terms and conditions of a Grant, including all amendments thereto.

(s)           “Incentive Stock Option” shall mean an Option that is intended to
meet the requirements of an incentive stock option under section 422 of the
Code.

(t)           “Key Advisor” shall mean a consultant or advisor of the Employer.

(u)          “Non-Employee Director” shall mean a member of the Board who is not
an Employee.

(v)          “Nonqualified Stock Option” shall mean an Option that is not
intended to be taxed as an incentive stock option under section 422 of the Code.

(w)          “Option” shall mean an option to purchase shares of Company Stock,
as described in Section 6.

(x)           “Other Stock-Based Award” shall mean any Grant based on, measured
by or payable in Company Stock, as described in Section 10.

(y)          “Plan” shall mean this Ocean Bio-Chem, Inc. 2015 Equity
Compensation Plan, as in effect from time to time.

(z)           “Participant” shall mean an Employee, Key Advisor or Non-Employee
Director designated by the Committee to participate in the Plan.

(aa)         “SAR” shall mean a stock appreciation right, as described in
Section 9.

(bb)        “Stock Award” shall mean an award of Company Stock, as described in
Section 7.

(cc)         “Stock Unit” shall mean an award of a phantom unit representing a
share of Company Stock, as described in Section 8.



4 

 

 

Section 2.           Administration

(a)          Committee. The Plan shall be administered and interpreted by the
Committee; provided, however, that the Board shall have the power to exercise
administrative authority as set forth in subsection (d) below. The Committee may
delegate authority to one or more subcommittees, as it deems appropriate. To the
extent that the Board or a subcommittee administers the Plan, references in the
Plan to the “Committee” shall be deemed to refer to the Board or such
subcommittee. Subject to subsection (d) below, in the absence of a specific
designation by the Board to the contrary, the Plan shall be administered by the
Committee or any successor Board Committee performing substantially the same
functions.

(b)          Committee Authority. The Committee shall have the sole authority to
(i) determine the individuals to whom Grants shall be made under the Plan, (ii)
determine the type, size and terms of the Grants to be made to each such
individual, (iii) determine the time when the Grants will be made, (iv)
determine the duration of any applicable exercise or restriction period,
including the criteria for exercisability and the acceleration of
exercisability, (v) amend the terms of any previously issued Grant, subject to
the provisions of Section 18 below, and (vi) deal with any other matters arising
under the Plan.

(c)          Committee Determinations. The Committee shall have full power and
express discretionary authority to administer and interpret the Plan, to make
factual determinations and to adopt or amend such rules, regulations, agreements
and instruments for implementing the Plan and for the conduct of its business as
it deems necessary or advisable, in its sole discretion. The Committee’s
interpretations of the Plan and all determinations made by the Committee
pursuant to the powers vested in it hereunder shall be conclusive and binding on
all persons having any interest in the Plan or in any awards granted hereunder.
All powers of the Committee shall be executed in its sole discretion, in the
best interest of the Company, not as a fiduciary, and in keeping with the
objectives of the Plan and need not be uniform as to similarly situated
individuals.

(d)          Grants to Non-Employee Directors. The Board shall have the power
(which power shall be exclusive with respect to members of the Equity Grant
Committee of the Board of Directors) to authorize Grants to Non-Employee
Directors, including, without limitation, the authority to determine the type,
size and all other terms of the Grants to be made to each such Non-Employee
Director, and the authority to take any other actions the Board considers
appropriate in connection with the administration of the Plan.

5 

 

 

Section 3.           Grants

Grants under the Plan may consist of Options as described in Section 6, Stock
Awards as described in Section 7, Stock Units as described in Section 8, SARs as
described in Section 9, and Other Stock-Based Awards as described in Section 10.
All Grants shall be subject to the terms and conditions set forth herein and to
such other terms and conditions consistent with this Plan as the Committee deems
appropriate and as are specified in writing by the Committee to the individual
in the Grant Instrument. All Grants shall be made conditional upon the
Participant’s acknowledgement, in writing or by acceptance of the Grant, that
all decisions and determinations of the Committee shall be final and binding on
the Participant, his or her beneficiaries and any other person having or
claiming an interest under such Grant. Grants under a particular Section of the
Plan need not be uniform as among the Participants.

Section 4.           Shares Subject to the Plan

(a)          Shares Authorized. Subject to adjustment as described below, the
aggregate number of shares of Company Stock that may be issued or transferred
under the Plan shall be 630,000 shares, all of which may be issued or
transferred under the Plan pursuant to Incentive Stock Options. Shares issued
under the Plan may be authorized but unissued shares of Company Stock or
reacquired shares of Company Stock, including shares purchased by the Company on
the open market for purposes of the Plan.

(b)          Share Counting. If and to the extent Options or SARs granted under
the Plan terminate, expire, or are canceled, forfeited, exchanged or surrendered
without having been exercised, and if and to the extent that any Stock Awards,
Stock Units, or Other Stock-Based Awards are forfeited or terminated, or
otherwise are not paid in full, the shares reserved for such Grants shall again
be available for purposes of the Plan. Shares of Company Stock surrendered in
payment of the Exercise Price of an Option, and shares withheld or surrendered
for payment of taxes, shall not be available for re-issuance under the Plan. If
SARs are exercised, the full number of shares subject to the exercised SARs
shall be considered issued under the Plan, without regard to the number of
shares issued upon settlement of the SARs and without regard to any cash
settlement of the SARs. To the extent that a Grant of Stock Units is designated
in the Grant Instrument to be paid in cash and not in shares of Company Stock,
such Grants shall not count against the share limits in subsection (a).

(c)          Individual Limits. The maximum aggregate number of shares of
Company Stock that shall be subject to Grants made under the Plan to any
individual during any calendar year shall be 100,000 shares, subject to
adjustment described below. The maximum aggregate number of shares of Company
Stock for which Options or SARs may be granted under the Plan to any individual
during any calendar year is 100,000 shares, subject to adjustment as described
below. The maximum aggregate number of shares of Company Stock with respect to
which Stock Awards, Stock Units or Other Stock-Based Awards may be granted under
the Plan to any individual during any calendar year as “qualified
performance-based compensation” under Section 12 shall be 100,000 shares,
subject to adjustment as described below. The foregoing individual share limits
shall apply without regard to whether such Grants are to be paid in Company
Stock or in cash.

6 

 

 

(d)          Adjustments. If there is any change in the number or kind of shares
of Company Stock outstanding by reason of (i) a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares, (ii) a
merger, reorganization or consolidation, (iii) a reclassification or change in
par value, or (iv) any other extraordinary or unusual event affecting the
outstanding Company Stock as a class without the Company’s receipt of
consideration, or if the value of outstanding shares of Company Stock is
substantially reduced as a result of a spinoff or the Company’s payment of an
extraordinary dividend or distribution, the maximum number of shares of Company
Stock available for issuance under the Plan, the maximum number of shares of
Company Stock for which any individual may receive Grants in any year, the kind
and number of shares covered by outstanding Grants, the kind and number of
shares issued and to be issued under the Plan, and the price per share or the
applicable market value of such Grants shall be equitably adjusted by the
Committee to reflect any increase or decrease in the number of, or change in the
kind or value of, the issued shares of Company Stock to preclude, to the extent
practicable, the enlargement or dilution of rights and benefits under the Plan
and such outstanding Grants; provided, however, that any fractional shares
resulting from such adjustment shall be eliminated. In addition, in the event of
a Change of Control, the provisions of Section 13 of the Plan shall apply. Any
adjustments to outstanding Grants shall be consistent with section 409A or 424
of the Code, to the extent applicable. The Committee shall have the sole
discretion and authority to determine what appropriate adjustments shall be made
and any adjustments determined by the Committee shall be final, binding and
conclusive.

Section 5.           Eligibility for Participation

(a)           Eligible Persons. All Employees (including, for all purposes of
the Plan, an Employee who is a member of the Board) and Non-Employee Directors
shall be eligible to participate in the Plan. Key Advisors shall be eligible to
participate in the Plan if the Key Advisors render bona fide services to the
Employer, the services are not in connection with the offer and sale of
securities in a capital-raising transaction and the Key Advisors do not directly
or indirectly promote or maintain a market for the Company’s securities.

(b)          Selection of Participants. The Committee shall select the
Employees, Non-Employee Directors and Key Advisors to receive Grants and shall
determine the number of shares of Company Stock subject to a particular Grant in
such manner as the Committee determines.

7 

 

 

Section 6.           Options

The Committee may grant Options to an Employee, Non-Employee Director or Key
Advisor upon such terms as the Committee deems appropriate. The following
provisions are applicable to Options:

(a)           Number of Shares. The Committee shall determine the number of
shares of Company Stock that will be subject to each Grant of Options to
Employees, Non-Employee Directors and Key Advisors.

(b)           Type of Option and Exercise Price.

(i)           The Committee may grant Incentive Stock Options or Nonqualified
Stock Options or any combination of the two, all in accordance with the terms
and conditions set forth herein. Incentive Stock Options may be granted only to
employees of the Company or its parent or subsidiary corporations, as defined in
section 424 of the Code. Nonqualified Stock Options may be granted to Employees,
Non-Employee Directors and Key Advisors.

(ii)          The Exercise Price of Company Stock subject to an Option shall be
determined by the Committee and shall be equal to or greater than the Fair
Market Value of a share of Company Stock on the date the Option is granted.
However, an Incentive Stock Option may not be granted to an Employee who, at the
time of grant, owns stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company, or any parent or subsidiary
corporation of the Company, as defined in section 424 of the Code, unless the
Exercise Price per share is not less than 110% of the Fair Market Value of a
share of Company Stock on the date of grant.

(c)           Option Term. The Committee shall determine the term of each
Option. The term of any Option shall not exceed ten years from the date of
grant. However, an Incentive Stock Option that is granted to an Employee who, at
the time of grant, owns stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company, or any parent or subsidiary
corporation of the Company, as defined in section 424 of the Code, may not have
a term that exceeds five years from the date of grant.

(d)          Exercisability of Options. Options shall become exercisable in
accordance with such terms and conditions, consistent with the Plan, as may be
determined by the Committee and specified in the Grant Instrument. The Committee
may accelerate the exercisability of any or all outstanding Options at any time
for any reason.

(e)           Grants to Non-Exempt Employees. Notwithstanding the foregoing,
Options granted to persons who are non-exempt employees under the Fair Labor
Standards Act of 1938, as amended, may not be exercisable for at least six
months after the date of grant (except that such Options may become exercisable,
as determined by the Committee, upon the Participant’s death, Disability or
retirement, or upon a Change of Control or other circumstances permitted by
applicable regulations).

8 

 

 

(f)           Termination of Employment, Disability or Death.

(i)           Except as provided below, an Option may only be exercised while
the Participant is employed by, or providing service to, the Employer as an
Employee, member of the Board or Key Advisor.

(ii)          In the event that a Participant ceases to be employed by, or
provide service to, the Employer for any reason other than Disability, death or
termination for Cause, any Option which is otherwise exercisable by the
Participant shall terminate unless exercised within 90 days after the date on
which the Participant ceases to be employed by, or provide service to, the
Employer (or within such other period of time as may be specified by the
Committee), but in any event no later than the date of expiration of the Option
term. Except as otherwise provided by the Committee, any of the Participant’s
Options that are not otherwise exercisable as of the date on which the
Participant ceases to be employed by, or provide service to, the Employer shall
terminate as of such date.

    (iii)             In the event the Participant ceases to be employed by, or
provide service to, the Company on account of a termination for Cause by the
Employer, any Option held by the Participant shall terminate as of the date the
Participant ceases to be employed by, or provide service to, the Employer. In
addition, notwithstanding any other provisions of this Section 6, if the
Committee determines that the Participant has engaged in conduct that
constitutes Cause at any time while the Participant is employed by, or providing
service to, the Employer or after the Participant’s termination of employment or
service, any Option held by the Participant shall immediately terminate and the
Participant shall automatically forfeit all shares underlying any exercised
portion of an Option for which the Company has not yet delivered the share
certificates, upon refund by the Company of the Exercise Price paid by the
Participant for such shares. Upon any exercise of an Option, the Company may
withhold delivery of share certificates pending resolution of an inquiry that
could lead to a finding resulting in a forfeiture.

(iv)        In the event the Participant ceases to be employed by, or provide
service to, the Employer because the Participant is Disabled, any Option which
is otherwise exercisable by the Participant shall terminate unless exercised
within one year after the date on which the Participant ceases to be employed
by, or provide service to, the Employer (or within such other period of time as
may be specified by the Committee), but in any event no later than the date of
expiration of the Option term. Except as otherwise provided by the Committee,
any of the Participant’s Options which are not otherwise exercisable as of the
date on which the Participant ceases to be employed by, or provide service to,
the Employer shall terminate as of such date.

9 

 

 

    (v)     If the Participant dies while employed by, or providing service to,
the Employer or within 90 days after the date on which the Participant ceases to
be employed or provide service on account of a termination specified in Section
6(f)(ii) above (or within such other period of time as may be specified by the
Committee), any Option that is otherwise exercisable by the Participant shall
terminate unless exercised within one year after the date on which the
Participant ceases to be employed by, or provide service to, the Employer (or
within such other period of time as may be specified by the Committee), but in
any event no later than the date of expiration of the Option term. Except as
otherwise provided by the Committee, any of the Participant’s Options that are
not otherwise exercisable as of the date on which the Participant ceases to be
employed by, or provide service to, the Employer shall terminate as of such
date.

(g)           Exercise of Options. A Participant may exercise an Option that has
become exercisable, in whole or in part, by delivering a notice of exercise to
the Company. The Participant shall pay the Exercise Price for an Option as
specified by the Committee (i) in cash, (ii) unless the Committee determines
otherwise, by delivering shares of Company Stock owned by the Participant and
having a Fair Market Value on the date of exercise at least equal to the
Exercise Price, (iii) by payment through a broker in accordance with procedures
permitted by Regulation T of the Federal Reserve Board, or (iv) by such other
method as the Committee may approve. In addition, to the extent an Option is at
the time vested with respect to all or a portion of the shares of Company Stock
underlying the Option, all or any part of that vested portion may be surrendered
to the Company for an appreciation distribution payable in shares of Company
Stock with a Fair Market Value at the time of the Option surrender equal to the
dollar amount by which the then Fair Market Value of the shares of Company Stock
subject to the surrendered portion exceeds the aggregate Exercise Price payable
for those shares. Shares of Company Stock used to exercise an Option shall have
been held by the Participant for the requisite period of time necessary to avoid
adverse accounting consequences to the Company with respect to the Option.
Payment for the shares to be issued or transferred pursuant to the Option, and
any required withholding taxes, must be received by the Company by the time
specified by the Committee depending on the type of payment being made, but in
all cases prior to the issuance or transfer of such shares.

(h)          Limits on Incentive Stock Options. Each Incentive Stock Option
shall provide that, if the aggregate Fair Market Value of the Company Stock on
the date of the grant with respect to which Incentive Stock Options are
exercisable for the first time by a Participant during any calendar year, under
the Plan or any other stock option plan of the Company or a parent or
subsidiary, exceeds $100,000, then the Option, as to the excess, shall be
treated as a Nonqualified Stock Option. The aggregate number of shares of
Company Stock that may be issued under the Plan as Incentive Stock Options is
630,000 shares, and all shares issued under the Plan as Incentive Stock Options
shall count against the aggregate number of shares of Company Stock set forth in
Section 4(a) that may be issued or transferred under the Plan.



10 

 



Section 7.           Stock Awards

The Committee may issue or transfer shares of Company Stock to an Employee,
Non-Employee Director or Key Advisor under a Stock Award, upon such terms as the
Committee deems appropriate. The following provisions are applicable to Stock
Awards:

(a)          General Requirements. Shares of Company Stock issued or transferred
pursuant to Stock Awards may be issued or transferred for consideration or for
no consideration, and subject to restrictions or no restrictions, as determined
by the Committee. The Committee may, but shall not be required to, establish
conditions under which restrictions on Stock Awards shall lapse over a period of
time or according to such other criteria as the Committee deems appropriate,
including, without limitation, restrictions based upon the achievement of
specific performance goals. The period of time during which the Stock Awards
will remain subject to restrictions will be designated in the Grant Instrument
as the “Restriction Period.”

(b)          Number of Shares. The Committee shall determine the number of
shares of Company Stock to be issued or transferred pursuant to a Stock Award
and the restrictions applicable to such shares.

(c)          Requirement of Employment or Service. If the Participant ceases to
be employed by, or provide service to, the Employer during a period designated
in the Grant Instrument as the Restriction Period, or if other specified
conditions are not met, the Stock Award shall terminate as to all shares covered
by the Grant as to which the restrictions have not lapsed, and those shares of
Company Stock must be immediately returned to the Company. The Committee may,
however, provide for complete or partial exceptions to this requirement as it
deems appropriate.

(d)          Restrictions on Transfer and Legend on Stock Certificate. During
the Restriction Period, a Participant may not sell, assign, transfer, pledge or
otherwise dispose of the shares of a Stock Award except under Section 16(a)
below. Unless otherwise determined by the Committee, the Company will retain
possession of certificates for shares of Stock Awards until all restrictions on
such shares have lapsed. Each certificate for a Stock Award, unless held by the
Company, shall contain a legend giving appropriate notice of the restrictions in
the Grant. The Participant shall be entitled to have the legend removed from the
stock certificate covering the shares subject to restrictions when all
restrictions on such shares have lapsed. The Committee may determine that the
Company will not issue certificates for Stock Awards until all restrictions on
such shares have lapsed.

(e)           Right to Vote and to Receive Dividends. Unless the Committee
determines otherwise, during the Restriction Period, the Participant shall have
the right to vote shares of Stock Awards and to receive any dividends or other
distributions paid on such shares, subject to any restrictions deemed
appropriate by the Committee, including, without limitation, the achievement of
specific performance goals.

(f)            Lapse of Restrictions. All restrictions imposed on Stock Awards
shall lapse upon the expiration of the applicable Restriction Period and the
satisfaction of all conditions, if any, imposed by the Committee. The Committee
may determine, as to any or all Stock Awards, that the restrictions shall lapse
without regard to any Restriction Period.

11 

 



Section 8.           Stock Units

The Committee may grant Stock Units, each of which shall represent one
hypothetical share of Company Stock, to an Employee, Non-Employee Director or
Key Advisor upon such terms and conditions as the Committee deems appropriate.
The following provisions are applicable to Stock Units:

(a)           Crediting of Units. Each Stock Unit shall represent the right of
the Participant to receive a share of Company Stock or an amount of cash based
on the value of a share of Company Stock, if and when specified conditions are
met. All Stock Units shall be credited to bookkeeping accounts established on
the Company’s records for purposes of the Plan.

(b)          Terms of Stock Units. The Committee may grant Stock Units that are
payable if specified performance goals or other conditions are met, or under
other circumstances. Stock Units may be paid at the end of a specified
performance period or other period, or payment may be deferred to a date
authorized by the Committee. The Committee shall determine the number of Stock
Units to be granted and the requirements applicable to such Stock Units.

(c)           Requirement of Employment or Service. If the Participant ceases to
be employed by, or provide service to, the Employer prior to the vesting of
Stock Units, or if other conditions established by the Committee are not met,
the Participant’s Stock Units shall be forfeited. The Committee may, however,
provide for complete or partial exceptions to this requirement as it deems
appropriate.

(d)           Payment With Respect to Stock Units. Payments with respect to
Stock Units shall be made in cash, Company Stock or any combination of the
foregoing, as the Committee shall determine.

Section 9.            Stock Appreciation Rights

The Committee may grant SARs to an Employee, Non-Employee Director or Key
Advisor separately or in tandem with any Option. The following provisions are
applicable to SARs:

(a)           General Requirements. The Committee may grant SARs to an Employee
or Non-Employee Director separately or in tandem with any Option (for all or a
portion of the shares of Company Stock underlying the applicable Option). Tandem
SARs may be granted either at the time the Option is granted or at any time
thereafter while the Option remains outstanding; provided, however, that, in the
case of an Incentive Stock Option, SARs may be granted only at the time of the
Grant of the Incentive Stock Option. The Committee shall establish the base
amount of the SAR at the time the SAR is granted. The base amount of each SAR
shall be equal to the per share Exercise Price of the related Option or, if
there is no related Option, an amount equal to or greater than the Fair Market
Value of a share of Company Stock as of the date of grant of the SAR.

12 

 

 

(b)          Tandem SARs. In the case of tandem SARs, the number of SARs granted
to a Participant that shall be exercisable during a specified period shall not
exceed the number of shares of Company Stock that the Participant may purchase
upon the exercise of the related Option during such period. Upon the exercise of
an Option, the SARs relating to the Company Stock covered by such Option shall
terminate. Upon the exercise of SARs, the related Option shall terminate to the
extent of an equal number of shares of Company Stock.

(c)           Exercisability. An SAR shall be exercisable during the period
specified by the Committee in the Grant Instrument and shall be subject to such
vesting and other restrictions as may be specified in the Grant Instrument. The
Committee may accelerate the exercisability of any or all outstanding SARs at
any time for any reason. SARs may only be exercised while the Participant is
employed by, or providing service to, the Employer or during the applicable
period after termination of employment or service as described in Section 6(f)
above. A tandem SAR shall be exercisable only during the period when the Option
to which it is related is also exercisable.

(d)           Grants to Non-Exempt Employees. Notwithstanding the foregoing,
SARs granted to persons who are non-exempt employees under the Fair Labor
Standards Act of 1938, as amended, may not be exercisable for at least six
months after the date of grant (except that such SARs may become exercisable, as
determined by the Committee, upon the Participant’s death, Disability or
retirement, or upon a Change of Control or other circumstances permitted by
applicable regulations).

(e)           Value of SARs. When a Participant exercises SARs, the Participant
shall receive in settlement of such SARs an amount equal to the value of the
stock appreciation for the number of SARs exercised. The stock appreciation for
an SAR is the amount by which the Fair Market Value of the underlying Company
Stock on the date of exercise of the SAR exceeds the base amount of the SAR as
described in subsection (a).

(f)           Form of Payment. The appreciation in an SAR shall be paid in
shares of Company Stock, cash or any combination of the foregoing, as the
Committee shall determine. For purposes of calculating the number of shares of
Company Stock to be received, shares of Company Stock shall be valued at their
Fair Market Value on the date of exercise of the SAR.



13 

 

 

Section 10.         Other Stock-Based Awards

The Committee may grant Other Stock-Based Awards, which are awards (other than
those described in Sections 6, 7, 8, and 9 of the Plan) that are based on or
measured by Company Stock, to any Employee, Non-Employee Director or Key
Advisor, on such terms and conditions as the Committee shall determine. Other
Stock-Based Awards may be awarded subject to the achievement of performance
goals or other conditions and may be payable in cash, Company Stock or any
combination of the foregoing, as the Committee shall determine.

Section 11.         Dividend Equivalents

The Committee may grant Dividend Equivalents in connection with Stock Units or
Other Stock-Based Awards. Dividend Equivalents may be paid currently or accrued
as contingent cash obligations and may be payable in cash or shares of Company
Stock, and upon such terms as the Committee may establish, including, without
limitation, the achievement of specific performance goals.

Section 12.         Qualified Performance-Based Compensation

The Committee may determine that Stock Awards, Stock Units, Other Stock-Based
Awards and Dividend Equivalents granted to an Employee shall be considered
“qualified performance-based compensation” under section 162(m) of the Code. The
following provisions shall apply to Grants of Stock Awards, Stock Units, Other
Stock-Based Awards and Dividend Equivalents that are to be considered “qualified
performance-based compensation” under section 162(m) of the Code:

(a)           Performance Goals.

(i)           When Stock Awards, Stock Units, Other Stock-Based Awards or
Dividend Equivalents that are to be considered “qualified performance-based
compensation” are granted, the Committee shall establish in writing (A) the
objective performance goals that must be met, (B) the performance period during
which the performance will be measured, (C) the threshold, target and maximum
amounts that may be paid if the performance goals are met, and (D) any other
conditions that the Committee deems appropriate and consistent with the Plan and
section 162(m) of the Code.

14 

 

 

(ii)          The performance goal criteria may relate to the Participant’s
business unit or the performance of the Company and its parents and subsidiaries
as a whole, or any combination of the foregoing. The Committee shall use
objectively determinable performance goals based on one or more of the following
criteria: cash flow; earnings (including gross margin, earnings before interest
and taxes, earnings before taxes, earnings before interest, taxes, depreciation,
amortization and charges for stock-based compensation, earnings before interest,
taxes, depreciation and amortization, and net earnings); earnings per share;
growth in earnings or earnings per share; stock price; return on equity or
average shareholder equity; total shareholder return or growth in total
shareholder return either directly or in relation to a comparative group; return
on capital; return on assets or net assets; invested capital, required rate of
return on capital or return on invested capital; revenue, growth in revenue or
return on sales; income or net income; operating income, net operating income or
net operating income after tax; operating margin; return on operating revenue or
return on operating income; collections and recoveries, litigation and
regulatory resolution goals, general and administrative and other expense
control goals, budget comparisons, growth in shareholder value relative to the
growth of the companies and other entities included in a specified index, the
S&P Global Industry Classification Standards (“GICS”) or GICS Index, or another
peer group or peer group index; credit rating; development and implementation of
strategic plans and/or organizational restructuring goals; development and
implementation of risk and crisis management programs; improvement in workforce
diversity; compliance requirements and compliance relief; safety goals;
productivity goals; workforce management and succession planning goals; measures
of customer satisfaction, employee satisfaction or staff development;
development or marketing collaborations, formations of joint ventures or
partnerships or the completion of other similar transactions intended to enhance
the Company’s revenue or profitability or enhance its customer base; merger and
acquisitions; and other similar criteria consistent with the foregoing.

(b)           Establishment of Goals. The Committee shall establish the
performance goals in writing either before the beginning of the performance
period or during a period ending no later than the earlier of (i) 90 days after
the beginning of the performance period or (ii) the date on which 25% of the
performance period has been completed, or such other date as may be required or
permitted under applicable regulations under section 162(m) of the Code. The
performance goals shall satisfy the requirements for “qualified
performance-based compensation,” including the requirement that the achievement
of the goals be substantially uncertain at the time they are established and
that the goals be established in such a way that a third party with knowledge of
the relevant facts could determine whether and to what extent the performance
goals have been met. The Committee shall not have discretion to increase the
amount of compensation that is payable upon achievement of the designated
performance goals.

(c)           Maximum Payment. The maximum number of shares of Company Stock
that may be subject to Grants made to an individual during a calendar year shall
not exceed the individual limit set forth in Section 5(c). If Dividend
Equivalents are granted as “qualified performance based compensation,” the
maximum amount of Dividend Equivalents that may be credited to the Employee’s
account in a calendar year is $100,000.

(d)          Certification of Results. The Committee shall certify and announce
the results for each performance period to all Participants after the
announcement of the Company’s financial results for the performance period. If
and to the extent that the Committee does not certify that the performance goals
have been met, the grants of Stock Awards, Stock Units, Other Stock-Based Awards
and Dividend Equivalents for the performance period shall be forfeited or shall
not be made, as applicable. If Dividend Equivalents are granted as “qualified
performance-based compensation” under section 162(m) of the Code, a Participant
may not accrue more than $100,000 of such Dividend Equivalents during any
calendar year.

(e)           Death, Disability or Other Circumstances. The Committee may
provide that Stock Awards, Stock Units, Other Stock-Based Awards and Dividend
Equivalents shall be payable or restrictions on such Grants shall lapse, in
whole or in part, in the event of the Participant’s death or Disability during
the performance period, or under other circumstances consistent with the
Treasury regulations and rulings under section 162(m) of the Code.



15 

 



Section 13.         Consequences of a Change of Control

(a)           Notice and Acceleration. Unless the Committee determines
otherwise, effective upon the date of the Change of Control, (i) all outstanding
Options and SARs shall automatically accelerate and become fully exercisable,
(ii) the restrictions and conditions on all outstanding Stock Awards shall
immediately lapse, and (iii) all Stock Units, Other Stock-Based Awards and
Dividend Equivalents shall become fully vested and shall be paid at their target
values, or in such greater amounts as the Committee may determine.

(b)          Other Alternatives. Notwithstanding the foregoing, in the event of
a Change of Control, the Committee may take one or more of the following actions
with respect to any or all outstanding Grants, without the consent of any
Participant: the Committee may (i) require that Participants surrender their
outstanding Options and SARs in exchange for one or more payments by the
Company, in cash or Company Stock as determined by the Committee, in an amount
equal to the amount by which the then Fair Market Value of the shares of Company
Stock subject to the Participant’s unexercised Options and SARs exceeds the
Exercise Price of the Options or the base amount of the SARs, as applicable,
(ii) after giving Participants an opportunity to exercise their outstanding
Options and SARs, terminate any or all unexercised Options and SARs at such time
as the Committee deems appropriate, or (iii) determine that outstanding Options
and SARs that are not exercised shall be assumed by, or replaced with comparable
options or rights by, the surviving corporation (or a parent or subsidiary of
the surviving corporation), and other outstanding Grants that remain in effect
after the Change of Control shall be converted to similar grants of the
surviving corporation (or a parent or subsidiary of the surviving corporation).
Such surrender or termination shall take place as of the date of the Change of
Control or such other date as the Committee may specify. Without limiting the
foregoing, if the per share Fair Market Value of the shares of Company Stock
equals or is less than the per share Exercise Price or base amount, as
applicable, the Company shall not be required to make any payment to the
Participant upon surrender of the Option or SAR. The Committee may provide in a
Grant Instrument that a sale or other transaction involving a subsidiary or
other business unit of the Company shall be considered a Change of Control for
purposes of a Grant, or the Committee may establish other provisions that shall
be applicable in the event of a specified transaction.

Section 14.         Deferrals

The Committee may permit or require a Participant to defer receipt of the
payment of cash or the delivery of shares that would otherwise be due to such
Participant in connection with any Grant. If any such deferral election is
permitted or required, the Committee shall establish rules and procedures for
such deferrals and may provide for interest or other earnings to be paid on such
deferrals. The rules and procedures for any such deferrals shall be consistent
with applicable requirements of section 409A of the Code.

16 

 

 

Section 15.         Withholding of Taxes

(a)           Required Withholding. All Grants under the Plan shall be subject
to applicable federal (including FICA), state and local tax withholding
requirements. The Employer may require that the Participant or other person
receiving Grants or exercising Grants pay to the Employer the amount of any
federal, state or local taxes that the Employer is required to withhold with
respect to such Grants, or the Employer may deduct from other wages and
compensation paid by the Employer the amount of any withholding taxes due with
respect to such Grants.

(b)          Election to Withhold Shares. If the Committee so permits, a
Participant may elect to satisfy the Employer’s tax withholding obligation with
respect to Grants paid in Company Stock by having shares withheld up to an
amount that does not exceed the Participant’s minimum applicable withholding tax
rate for federal (including FICA), state and local tax liabilities. The election
must be in a form and manner prescribed by the Committee and may be subject to
the prior approval of the Committee.

Section 16.         Transferability of Grants

(a)           Nontransferability of Grants. Except as described in subsection
(b) below, only the Participant may exercise rights under a Grant during the
Participant’s lifetime. A Participant may not transfer those rights except (i)
by will or by the laws of descent and distribution or (ii) with respect to
Grants other than Incentive Stock Options, pursuant to a domestic relations
order. When a Participant dies, the personal representative or other person
entitled to succeed to the rights of the Participant may exercise such rights.
Any such successor must furnish proof satisfactory to the Company of his or her
right to receive the Grant under the Participant’s will or under the applicable
laws of descent and distribution.

(b)          Transfer of Nonqualified Stock Options. Notwithstanding the
foregoing, the Committee may provide, in a Grant Instrument, that a Participant
may transfer Nonqualified Stock Options to family members, or one or more trusts
or other entities for the benefit of or owned by family members, consistent with
the applicable securities laws, according to such terms as the Committee may
determine; provided that the Participant receives no consideration for the
transfer of an Option and the transferred Option shall continue to be subject to
the same terms and conditions as were applicable to the Option immediately
before the transfer.

Section 17.         Requirements for Issuance or Transfer of Shares

No Company Stock shall be issued or transferred in connection with any Grant
hereunder unless and until all legal requirements applicable to the issuance or
transfer of such Company Stock have been complied with to the satisfaction of
the Committee. The Committee shall have the right to condition any Grant on the
Participant’s undertaking in writing to comply with such restrictions on his or
her subsequent disposition of the shares of Company Stock as the Committee shall
deem necessary or advisable, and certificates representing such shares may be
legended to reflect any such restrictions. Certificates representing shares of
Company Stock issued or transferred under the Plan may be subject to such
stop-transfer orders and other restrictions as the Committee deems appropriate
to comply with applicable laws, regulations and interpretations, including any
requirement that a legend be placed thereon.

17 

 



Section 18.         Amendment and Termination of the Plan

(a)           Amendment. The Board may amend or terminate the Plan at any time;
provided, however, that the Board shall not amend the Plan without shareholder
approval if such approval is required in order to comply with the Code or other
applicable law, or to comply with applicable stock exchange requirements.

(b)          No Repricing Without Shareholder Approval. Notwithstanding anything
in the Plan to the contrary, the Committee may not reprice Options or SARs, nor
may the Board amend the Plan to permit repricing of Options or SARs, unless the
shareholders of the Company provide prior approval for such repricing. The term
“repricing” shall have the meaning given that term in accordance with the
applicable stock exchange in which such shares of Company Stock are registered,
as in effect from time to time, provided, that adjustments in accordance with
Section 4(d) shall not constitute a repricing.

(c)           Shareholder Approval for “Qualified Performance-Based
Compensation.” If Grants are made as “qualified performance-based compensation”
under Section 12 above, the Plan must be reapproved by the shareholders no later
than the first shareholders meeting that occurs in the fifth year following the
year in which the shareholders previously approved the provisions of Section 12,
if additional Grants are to be made under Section 12 and if required by section
162(m) of the Code or the regulations thereunder.

(d)          Termination of Plan. The Plan shall terminate on the day
immediately preceding the tenth anniversary of its Effective Date, unless the
Plan is terminated earlier by the Board or is extended by the Board with the
approval of the shareholders.

(e)           Termination and Amendment of Outstanding Grants. A termination or
amendment of the Plan that occurs after a Grant is made shall not materially
impair the rights of a Participant unless the Participant consents or unless the
Committee acts under Section 20(f) below. The termination of the Plan shall not
impair the power and authority of the Committee with respect to an outstanding
Grant. Whether or not the Plan has terminated, an outstanding Grant may be
terminated or amended under Section 20(f) below or may be amended by agreement
of the Company and the Participant consistent with the Plan.

18 

 



Section 19.         Miscellaneous

(a)          Grants in Connection with Corporate Transactions and Otherwise.
Nothing contained in the Plan shall be construed to (i) limit the right of the
Committee to make Grants under the Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to employees thereof
who become Employees, or (ii) limit the right of the Company to grant stock
options or make other awards outside of the Plan. The Committee may make a Grant
to an employee of another corporation who becomes an Employee by reason of a
corporate merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving the Company, in substitution for a stock
option or stock awards grant made by such corporation. Notwithstanding anything
in the Plan to the contrary, the Committee may establish such terms and
conditions of the new Grants as it deems appropriate, including setting the
Exercise Price of Options or the base price of SARs at a price necessary to
retain for the Participant the same economic value as the prior options or
rights.

(b)          Governing Document. The Plan shall be the controlling document. No
other statements, representations, explanatory materials or examples, oral or
written, may amend the Plan in any manner. The Plan shall be binding upon and
enforceable against the Company and its successors and assigns.

(c)          Funding of the Plan. The Plan shall be unfunded. The Company shall
not be required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Grants under the Plan.

(d)          Rights of Participants. Nothing in the Plan shall entitle any
Employee, Non-Employee Director, Key Advisor or other person to any claim or
right to receive a Grant under the Plan. Neither the Plan nor any action taken
hereunder shall be construed as giving any individual any rights to be retained
by or in the employ of the Employer or any other employment rights.

(e)          No Fractional Shares. No fractional shares of Company Stock shall
be issued or delivered pursuant to the Plan or any Grant. Except as otherwise
provided under the Plan, the Committee shall determine whether cash, other
awards or other property shall be issued or paid in lieu of such fractional
shares or whether such fractional shares or any rights thereto shall be
forfeited or otherwise eliminated.

19 

 

 

(f)           Compliance with Law.

(i)           The Plan, the exercise of Options and SARs and the obligations of
the Company to issue or transfer shares of Company Stock under Grants shall be
subject to all applicable laws and regulations, and to approvals by any
governmental or regulatory agency as may be required. With respect to persons
subject to section 16 of the Exchange Act, it is the intent of the Company that
the Plan and all transactions under the Plan comply with all applicable
provisions of Rule 16b-3 or its successors under the Exchange Act. In addition,
it is the intent of the Company that Incentive Stock Options comply with the
applicable provisions of section 422 of the Code, that Grants of “qualified
performance-based compensation” comply with the applicable provisions of section
162(m) of the Code and that, to the extent applicable, Grants comply with the
requirements of section 409A of the Code. To the extent that any legal
requirement or condition for satisfaction of a regulatory exception under
section 16 of the Exchange Act or sections 422, 162(m) or 409A of the Code as
set forth in the Plan ceases to be required or otherwise imposed under section
16 of the Exchange Act or sections 422, 162(m) or 409A of the Code or the rules
and regulations thereunder, that Plan provision shall cease to apply. The
Committee may revoke any Grant if it is contrary to law or modify a Grant to
bring it into compliance with any valid and mandatory government regulation. The
Committee may also adopt rules regarding the withholding of taxes on payments to
Participants. The Committee may, in its sole discretion, agree to limit its
authority under this Section.

(ii)          The Plan is intended to comply with the requirements of section
409A of the Code, to the extent applicable. Each Grant shall be construed and
administered such that the Grant either (A) qualifies for an exemption from the
requirements of section 409A of the Code or (B) satisfies the requirements of
section 409A of the Code. If a Grant is subject to section 409A of the Code, (I)
distributions shall only be made in a manner and upon an event permitted under
section 409A of the Code, (II) payments to be made upon a termination of
employment shall only be made upon a “separation from service” under section
409A of the Code, (III) unless the Grant specifies otherwise, each installment
payment shall be treated as a separate payment for purposes of section 409A of
the Code, and (IV) in no event shall a Grantee, directly or indirectly,
designate the calendar year in which a distribution is made except in accordance
with section 409A of the Code.

(iii)         Any Grant that is subject to section 409A of the Code and that is
to be distributed to a Key Employee (determined as set forth below) upon
separation from service shall be administered so that any distribution with
respect to such Award shall be postponed for six months following the date of
the Participant’s separation from service, if required by section 409A of the
Code. If a distribution is delayed pursuant to section 409A of the Code, the
distribution shall be paid within 15 days after the end of the six-month period.
If the Grantee dies during such six-month period, any postponed amounts shall be
paid within 90 days of the Grantee’s death. The determination of Key Employees,
including the number and identity of persons considered Key Employees and the
identification date, shall be made by the Committee or its delegate each year in
accordance with section 416(i) of the Code and the “specified employee”
requirements of section 409A of the Code.

20 

 

 

(iv)        Notwithstanding anything in the Plan or any Grant Instrument to the
contrary, each Grantee shall be solely responsible for the tax consequences of
Grants under the Plan, and in no event shall the Company have any responsibility
or liability if a Grant does not meet any applicable requirements of section
409A of the Code. Although the Company intends to administer the Plan to prevent
taxation under section 409A of the Code, the Company does not represent or
warrant that the Plan or any Grant complies with any provision of federal,
state, local or other tax law.

(g)          Employees Subject to Taxation Outside the United States. With
respect to Participants who are believed by the Committee to be subject to
taxation in countries other than the United States, the Committee may make
Grants on such terms and conditions, consistent with the Plan, as the Committee
deems appropriate to comply with the laws of the applicable countries, and the
Committee may create such procedures, addenda and subplans and make such
modifications as may be necessary or advisable to comply with such laws.

(h)          Clawback Rights. Subject to the requirements of applicable law, the
Committee may provide in any Grant Instrument that, if a Participant breaches
any restrictive covenant agreement between the Participant and the Employer or
otherwise engages in activities that constitute Cause either while employed by,
or providing service to, the Employer or within a specified period of time
thereafter, all Grants held by the Participant shall terminate, and the Company
may rescind any exercise of an Option or SAR and the vesting of any other Grant
and delivery of shares upon such exercise or vesting, as applicable on such
terms as the Committee shall determine, including the right to require that in
the event of any such rescission, (i) the Participant shall return to the
Company the shares received upon the exercise of any Option or SAR and/or the
vesting and payment of any other Grant or, (ii) if the Participant no longer
owns the shares, the Participant shall pay to the Company the amount of any gain
realized or payment received as a result of any sale or other disposition of the
shares (or, in the event the Participant transfers the shares by gift or
otherwise without consideration, the Fair Market Value of the shares on the date
of the breach), net of the price originally paid by the Participant for the
shares. Payment by the Participant shall be made in such manner and on such
terms and conditions as may be required by the Committee. The Employer shall be
entitled to set off against the amount of any such payment any amounts otherwise
owed to the Participant by the Employer. In addition, all Grants under the Plan
will be subject to such other compensation, clawback and recoupment policies
that may be applicable to employees of the Company, as in effect from time to
time and as approved by the Board or Committee, whether or not approved before
the Effective Date.

(i)            Governing Law. The validity, construction, interpretation and
effect of the Plan and Grant Instruments issued under the Plan shall be governed
and construed by and determined in accordance with the laws of the State of
Florida, without giving effect to the conflict of laws provisions thereof.



21 

